IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0735
                             Filed December 16, 2020


IN RE THE MARRIAGE OF DEREK M. PENDERGAST
AND SARAH A. PENDERGAST

Upon the Petition of
DEREK M. PENDERGAST,
      Petitioner-Appellee,

And Concerning
SARAH A. PENDERGAST,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Chad A. Kepros, Judge.



       Sarah Pendergast challenges the denial of her application for declaratory

judgment. AFFIRMED.




       Alexander S. Momany and Mark D. Fisher of Howes Law Firm, P.C., Cedar

Rapids, for appellant.

       Richard F. Mitvalsky of Gray, Stefani, & Mitvalsky, P.L.C., Cedar Rapids,

for appellee.




       Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


BOWER, Chief Judge.

       Sarah Pendergast appeals the district court order denying her application

for declaratory judgment.     Sarah claims the court erred in failing to void the

visitation provisions of a stipulated modified decree from the dissolution of her

marriage to Derek Pendergast. A declaratory judgment is not the proper avenue

for the relief sought, and we affirm.

       I. Background Facts & Proceedings

       On August 19, 2014, a stipulation of settlement and decree of dissolution

ended the marriage between Derek and Sarah Pendergast. The decree provided

for joint legal custody and shared physical care of the couple’s minor children.

       The parties stipulated to decree modifications in May 2016 and December

2017 which were approved and ordered by the court. The 2016 modification

amended the joint custody provision, granted Derek physical care of the children,

and created a phased visitation framework for Sarah’s time with the children. The

2017 modification amended the phased visitation framework and provided Derek

with wide discretion to change Sarah’s visitation.

       In September 2019, Sarah filed an application for declaratory judgment

challenging the 2017 phased visitation, stating the order did not define or provide

guidance for several terms. Sarah specifically challenges language in the following

paragraph:

       The foregoing schedule shall be known as “Modified Phase One
       Visitation.” In the paragraphs that follow, parties now establish and
       describe additional Modified Phases Two, Three and Four. At a
       minimum, Sarah shall enjoy visitation with [the minor children] under
       Modified Phase One of this visitation schedule. Derek will have the
       discretion to grant Sarah additional time with the children beyond
       what is defined as Modified Phase One. Should there be reasonable
                                         3


       safety concerns or incidents that raise questions about the children’s
       care, returning to Modified Phase One, Two or Three will be at
       Derek’s discretion. In the absence of these concerns, visitation may
       advance under Modified Phase Two through Four. Modified Phase
       One, Two, and Three will last one month before advancing to the
       next phase unless there is reasonable cause to extend the
       timeframe.

       Sarah requested the court enter an order declaring the 2017 stipulation void

and unenforceable, claiming the terms “reasonable safety concerns or incidents

that raise questions about the children’s care” and “reasonable cause to extend

the timeframe” are vague or ambiguous and impermissibly grant Derek judicial

authority. Alternatively, Sarah asked the court to specifically define the terms of

visitation.

       The district court determined the modified decree “does not provide [Derek]

unilateral and sole discretion over visitation.” The court concluded the stipulation

and the decree as a whole provided objective standards for the allegedly vague

terms. The court stated, “[A] modification would be the only proper route to change

the terms of visitation as proposed by [Sarah], regardless of whether the

application was granted or denied.” The court denied Sarah’s application for

declaratory judgment.

       On appeal, Sarah asks us to either find the visitation provisions of the

modified decree are void and reinstate the 2016 modification, or reverse and

remand for the district court to create “clear objective standards” for advancement

among the visitation phases.

       II. Standard of Review

       “Our review of an appeal from a declaratory judgment action is determined

by how the case was tried in district court.” Clarke Cnty. Reservoir Comm’n v.
                                         4

Robins, 862 N.W.2d 166, 171 (Iowa 2015). We review de novo a declaratory

action tried as an equitable proceeding. Davidson v. Van Lengen, 266 N.W.2d

436, 438 (Iowa 1978).

       III. Analysis

       A declaratory judgment action may be brought to determine the construction

or validity of a contract or instrument. Iowa R. Civ. P. 1.1102. A decree for

dissolution of marriage is susceptible to interpretation in the same manner as other

instruments. In re Marriage of Russell, 559 N.W.2d 636, 637 (Iowa Ct. App.1996).

A stipulation that is merged in the dissolution decree is “interpreted and enforced

as a final judgment of the court, not as a separate contract between the parties.”

In re Marriage of Lawson, 409 N.W.2d 181, 182 (Iowa 1987) (citation omitted).

“The determinative factor is the intent of the court as disclosed by the language of

the decree as well as its content.” Russell, 559 N.W.2d at 637

       Sarah did not bring a direct appeal from the 2017 stipulated amended

decree or request an interpretation of the terms when they might have still been

uncertain.   Instead, twenty-two months after the judgment was final, Sarah

challenged the terms she stipulated to as vague and sought to effectively eliminate

the phased visitation framework, challenging the final judgment she had accepted

in 2017.

       The proper time to seek an interpretation of the terms or to challenge their

validity would have been when the amended decree was entered or on direct

appeal. See Gail v. W. Convenience Stores, 434 N.W.2d 862, 863 (Iowa 1989)

(“The doctrine of res judicata provides that a final judgment on the merits of an

action precludes the parties from litigating issues which were or could have been
                                         5


raised in that action. . . . A judgment merely voidable because based upon an

erroneous view of the law is not open to collateral attack, but can be corrected only

by a direct review.”).

       Additionally, Sarah’s requested relief would either partially void the

amended decree or result in a modification changing the visitation framework. The

district court observed,

       It appears to the court that [Sarah] is looking to only keep the
       visitation schedule that applies favorably to her and void the parts of
       the visitation schedule which are not favorable, which is
       inappropriate in any instance. If [Sarah] is seeking a modification of
       the visitation schedule and believes there are material and
       substantial changes in circumstances, [she] may file for a
       modification. In fact, the court believes that a modification would be
       the only proper route to change the terms of visitation as proposed
       by [Sarah], regardless of whether the application was granted or
       denied.

       We agree with the district court that an application for declaratory judgment

is not the proper avenue for the relief Sarah seeks. A district court cannot convert

a declaratory judgment action into a modification proceeding; a petition to modify

the decree under Iowa Code chapter 598 (2019) is required. See Vrban v. Levin,

392 N.W.2d 850, 852 (Iowa Ct. App. 1986) (holding a declaratory judgment

modifying child support exceeded the court’s jurisdiction). If visitation had been

withheld in a manner not consistent with the decree, she could have filed a

contempt action to enforce the decree.        A petition for modification showing

materially changed circumstances is the proper way to change or remove the

conditions of phased visitation.

       We affirm the denial of the application for declaratory judgment.

       AFFIRMED.